7ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-13 are pending, with claim 12 currently amended and claims 1-11 withdrawn.

Claim Objections
Claim 13 is objected to because of the following informalities:
“The device” in line 1 should be “The gate-all-around nanowire device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US PG-Pub No.: 2020/0058653 A1, hereinafter, “Chiang”) in view of Xiao (US PG-Pub No.: 2020/0105893 A1, hereinafter, “Xiao”), prior art of record.
Regarding claim 12, Chiang discloses a gate-all-around nanowire device (see Chiang, FIG. 11), comprising:
a substrate (202, FIG. 11);
a first fin (210, FIG. 11) on the substrate (202), wherein a channel region (206+208, FIG. 11 and ¶ [0021]) of the first fin (210) comprises at least one first epitaxial layer (206, ¶ [0020]) and at least one second epitaxial layer (208, ¶ [0020]) that are alternately stacked (FIG. 11), a gate (236, ¶ [0042]) surrounding the at least one second epitaxial layer (208, FIG. 11); and

Chiang is silent regarding that a doping concentration at a lateral surface of the channel region (206+208) and a doping concentration at a central region of the channel region (206+208) are different from each other in the at least one second epitaxial layer (208), wherein the doping concentration at the lateral surface of the channel region (206+208) and the doping concentration at the central region of the channel region (206+208) are determined according to a thickness of the gate (236) surrounding the at least one second epitaxial layer (208).
Xiao, however, discloses a gate-all-around nanowire device, wherein a doping concentration at a lateral surface of a channel region (330a, ¶ [0047]) and a doping concentration at a central region of the channel region (330a, ¶ [0047]) are different from each other in at least one second epitaxial layer (300a, ¶¶ [0037] and [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a doping concentration at a lateral surface of Chiang’s channel region (206+208) and a doping concentration at a central region of the channel region (206+208) different from each other in the at least one second epitaxial layer (208), as taught by Xiao, in order to facilitate a better performance and lower current leakage (Xiao, ¶ [0024]).
The claim limitation reciting the doping concentration at the lateral surface of the channel region (330a) and the doping concentration at the central region of the channel region (206+208) are determined according to a thickness of the gate (236) surrounding the at least one second epitaxial layer (208) is a method claim. Since no value 

Regarding claim 13, Chiang in view of Xiao discloses the device according to claim 12, wherein source-or-drain regions (part of 206+208, ¶ [0060]) are formed beneath the dielectric layer (234+244+262; Chiang, FIG. 11).

Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892